Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm.
There is no need for a Wade and Mapp hearing. A concession by the prosecution does not in and of itself lead to the conclusion that a hearing is necessary. It is our own examination of the record which determines the result. (See People v St. Claire, 99 AD2d 982.) 11 This defendant, on the steps of the Lexington IRT subway at 42nd Street and Lexington Avenue, yanked a chain *781from the neck of the complainant. During defendant’s flight, he lost a sneaker, which the complainant retrieved. Two police officers observed the defendant wearing one sneaker being pursued by civilians, and joined the chase, captured the defendant and took him to the 17th Precinct. Shortly thereafter, the complainant came to the precinct carrying the sneaker and identified the chain. The defendant contended, as he was being fingerprinted, that a friend had committed the crime and handed the chain to him, and that he then ran. I The defendant moved to suppress physical evidence, identification testimony and the statements made. An experienced Judge held a Huntley hearing with respect to the statements and found no reason for a Wade and Mapp hearing, and neither do I. To require a hearing in this situation is just one more procedural device to overburden the criminal justice system.